t c memo united_states tax_court ronald r armacost and cathy l armacost petitioners v commissioner of internal revenue respondent docket no filed date richard p algeo for petitioners julie l payne for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in ronald and cathy armacost's federal income taxes for the taxable_year in the amount of dollar_figure 1section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether interest payments on a promissory note made by ronald armacost petitioner to his ex- wife are deductible some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in liberty lake washington at the time their petition was filed findings_of_fact petitioner married linda l armacost in during their marriage petitioner and linda armacost accumulated numerous assets including stocks bonds a personal_residence vacation properties and other liquid_assets they also acquired several commercial properties on which they developed constructed and operated gas stations and convenience stores petitioner and linda armacost resided only in the community_property states of washington or idaho during their marriage therefore most of their assets were owned in undivided one-half interests in date petitioner and linda armacost legally_separated they agreed to divide their property equally and executed a separation agreement designating which property would be allocated to whom all their property along with its value at date of dissolution was divided as follows ronald armacost lake home at priest lake idaho dollar_figure all boats boat motors and trailers and motorcycles plus household furnishings dollar_figure hawaiian condominium at kihei maui dollar_figure and debt on family home -dollar_figure all capital stock in budget oil co inc dollar_figure one-half of all investment stocks dollar_figure one-half of all royalty rights in procto-therm dollar_figure one-half of all limited_partnership interests in oil well rotator and handlebar dollar_figure one-half of existing partnership interests in cable marque and dinestalon dollar_figure individual_retirement_accounts dollar_figure one-half interest in ronald armacost's budget oil co inc pension and profit sharing plan dollar_figure commercial property located at n division -dollar_figure commercial property located at division and augusta dollar_figure commercial property located at university city dollar_figure commercial property located on pines road dollar_figure commercial property located in moscow idaho dollar_figure building at third and maple dollar_figure commercial property located at liberty lake dollar_figure and bank note - mcdonald's property -dollar_figure ranch land located in adams county idaho dollar_figure total assets dollar_figure linda armacost family home dollar_figure vehicles and household furnishings dollar_figure and account balances dollar_figure mcdonald's property dollar_figure miller real_estate contract dollar_figure lang real_estate contract dollar_figure one-half of all investment stocks dollar_figure one-half royalty rights in procto-therm dollar_figure one-half partnership_interest in cable marque and dinestalon dollar_figure one-half of all limited_partnership interests in oil well rotator and handlebar dollar_figure one-half interest in ronald armacost's budget oil co inc pension and profit-sharing_plan dollar_figure total assets dollar_figure petitioner received more property upon dissolution of the marriage than did linda armacost so he signed a promissory note in the amount of dollar_figure payable to linda armacost to equalize the distribution of assets the note was payable for years pincite percent interest linda armacost also was granted a security_interest in the properties transferred to petitioner petitioner made payments to linda armacost under the note and deducted the interest_paid on his federal_income_tax return for taxable_year respondent disallowed the deduction on the ground that the interest was nondeductible personal_interest under sec_163 opinion respondent contends that the interest on the note was incurred for purposes of dividing community_property incident_to_divorce sec_1041 provides that no gain_or_loss shall be recognized on the transfer of property incident_to_divorce and the property is treated as having passed to the transferee by gift respondent argues that the interest here is nondeductible because the underlying debt is traced back to the divorce a personal purpose this is essentially the same argument respondent made in 109_tc_279 in the seymour case the taxpayer incurred indebtedness to his ex-spouse upon his divorce respondent disallowed his interest_deduction on the ground that sec_1041 characterized the taxpayer's interest as personal_interest under sec_163 in that case the taxpayer prevailed because we concluded that sec_1041 does not require indebtedness to a former spouse incident_to_divorce to be characterized as personal_interest for purposes of sec_163 seymour v commissioner supra pincite if the taxpayer can satisfy the requirements of sec_163 through e the interest will be properly deductible under sec_163 id generally sec_163 provides that interest on indebtedness is deductible by the taxpayer in the year it is paid sec_163 however substantial limitations are placed on this general_rule which may limit or prohibit the taxpayer from deducting indebtedness interest at all sec_163 provides that for an individual taxpayer personal_interest is nondeductible personal_interest is defined in sec_163 as the residual of what remains after considering five enumerated exceptions these exceptions are as follows a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d c any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer d any qualified_residence_interest within the meaning of paragraph and e any interest payable under sec_6601 on any unpaid portion of the tax imposed by sec_2001 for the period during which an extension of time for payment of such tax is in effect under sec_6163 or sec_6166 or under sec_6166a as in effect before its repeal by the economic_recovery_tax_act_of_1981 sec_163 the exception relating to investment_interest is the basis for petitioner's claim interest on indebtedness must be allocated in the same manner as its underlying debt sec_1_163-8t temporary income_tax regs fed reg date underlying debt is allocated by tracing specific disbursements of the proceeds to specific expenditures id if the underlying debt is incurred as a personal_expenditure the interest on that debt may not be deducted under sec_163 except to the extent such interest is qualified_residence_interest sec_1_163-8t example temporary income_tax regs fed reg date but if the underlying debt is incurred to acquire investment_property the interest on that debt is deductible under sec_163 as investment_interest sec_163 investment_interest is defined as any interest_paid on indebtedness properly allocable to investment_property sec_163 investment_property includes property producing gross_income from interest dividends annuities or royalties not derived in the taxpayer's trade_or_business or property held in the course of the taxpayer's trade_or_business which is neither a passive_activity nor an activity in which the taxpayer materially participates sec_163 sec_469 to determine whether the promissory note signed by petitioner is indebtedness traceable to investment_property we look at the nature of the underlying assets acquired by petitioner as a result of the divorce to the extent the note was made to acquire linda armacost's community interest in their investment_property the interest_paid on that note will be properly characterized as investment_interest and will be deductible under sec_163 to the extent however the note was made to acquire her interest in noninvestment property the interest will not be deductible as investment_interest under sec_163 respondent's determinations are presumed correct and petitioner has the burden of proving them erroneous rule a 290_us_111 the separation agreement is silent as to which properties received by petitioner are attributable to the dollar_figure note but the lack of such designation in the settlement agreement does not affect the underlying character of the assets the value differential between what petitioner received and what linda armacost received may appear to be equal to the total property distribution upon the divorce however examination of the total property values is not the end of our analysis based on the record we are able to classify each property as either investment_property or noninvestment property petitioner received personal_property a condominium in maui and a lake house in idaho he also assumed the outstanding debt on the family home petitioner testified that these assets are noninvestment properties and the record supports such a finding the evidence also shows that petitioner's stock partnership interests and royalty rights ira pension and profit plan and commercial real_estate are investment_property linda armacost received the family home cash and personal_property which we find is noninvestment property for her share of investment_property linda armacost kept the mcdonald's property two land sale contracts her interest in investment stocks and partnership interests and one-half of their pension and profit sharing plan the character of these assets is reflected in the record and the parties do not dispute such a designation there is some dispute however as to the ranch located in adams county idaho and a condominium unit located in liberty lake washington respondent contends that the ranch land 2the value of petitioner's investment_property is reduced by his liability on the bank note on linda armacost's mcdonald's property allocated to petitioner is noninvestment community_property petitioner however testified that he inherited the ranch from his father in addition section paragraph of the settlement agreement states that the ranch land is the sole and separate_property of the petitioner property_acquired_by_bequest or devise is ordinarily that spouse's separate_property see in re estate of salvini p 2d wash therefore the ranch is not community_property and linda armacost had no right to receive payment for any interest in the property see 282_us_101 hansen v blevins p 2d idaho in re estate of salvini supra because petitioner already owned the ranch in its entirety we find that no part of the dollar_figure note is attributable to the acquisition of this property next we look at the condominium unit situated in liberty lake respondent argues that a condominium unit valued at dollar_figure was allocated to petitioner as noninvestment property petitioner however contends that the property located in liberty lake was not actually a condominium but was one of his commercial convenience stores after careful review of the record we agree with petitioner that the property the parties valued at dollar_figure is not a condominium unit and should be characterized as commercial investment_property the parties submitted joint exhibit 4-d schedule of assets received upon marital dissolution schedule of assets which refers to a commercial property in liberty lake valued at dollar_figure the schedule of assets only refers to one property in liberty lake the separation agreement however refers to two properties in liberty lake a condominium is described in section paragraph of the separation agreement and commercial real_estate abutting liberty lake road is found in section paragraph for reasons unknown a condominium in liberty lake is not listed on the schedule of assets petitioner testified however that the only noninvestment property he received outside of the personal_property was the condominium in maui and the house on the lake in idaho everything else petitioner claims is commercial investment_property his testimony is supported by the schedule of assets which categorizes the liberty lake property valued at dollar_figure as commercial property respondent's argument that the liberty lake property valued at dollar_figure is a noninvestment property is unsupported by the record we do not know the nature of the condominium in liberty lake but its character does not affect our finding that the commercial property in liberty lake valued at dollar_figure is includable in petitioner's acquisition of investment_property from linda armacost based on our findings above we draw the following conclusions regarding the value of properties distributed ronald armacost linda armacost noninvestment 1dollar_figure big_number investment 2dollar_figure 4big_number 1includes lake home in idaho dollar_figure personal_property and household furnishings dollar_figure condominium in maui dollar_figure and debt on the family home -dollar_figure 2includes all capital stock in budget oil co inc dollar_figure one-half of all investment stocks royalty rights and partnership interests dollar_figure ira dollar_figure one-half interest in pension and profit sharing plan dollar_figure commercial property located at n division -dollar_figure commercial property located at division and augusta dollar_figure commercial property located at university city dollar_figure commercial property located on pines road dollar_figure commercial property located in moscow idaho dollar_figure commercial property located at liberty lake dollar_figure real_estate at third and maple dollar_figure and a bank note on the mcdonald's property -dollar_figure 3includes the family home dollar_figure vehicles and household furnishings dollar_figure and account balances dollar_figure 4includes mcdonald's property dollar_figure miller real_estate contract dollar_figure lang real_estate contract dollar_figure one-half interest in investment stocks royalty rights and partnership interests dollar_figure one-half interest in pension and profit sharing plan dollar_figure petitioner received dollar_figure less than linda armacost in noninvestment property value and dollar_figure more than linda armacost in investment_property value this means that petitioner is entitled to his one-half community interest of dollar_figure from linda armacost for noninvestment property and linda armacost is entitled to her one-half community interest of dollar_figure from petitioner for investment_property linda armacost's deficit in investment_property nearly equals the dollar_figure promissory note signed by petitioner thus we conclude that the debt is attributable to the acquisition of linda armacost's community share of investment_property and the interest on that indebtedness is deductible pursuant to sec_163 to reflect the foregoing decision will be entered for petitioners
